274 F.2d 433
John T. MEEHAN, Public Administrator, County of The Bronx, State of New York, as Administrator of the Estate of Mathew Feeley, Deceased, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 68.
Docket 25729.
United States Court of Appeals Second Circuit.
Argued November 17, 1959.
Decided December 3, 1959.

Appeal from the United States District Court for the Southern District of New York; Gregory F. Noonan, Judge.
The plaintiff, in an action under the Tort Claims Act, 28 U.S.C. § 1346(b), appeals from a judgment dismissing the complaint at the close of plaintiff's case on the ground that a prima facie case was not established.
Elaine F. Friedman, New York City (Bernard C. Pizzitola, Brooklyn, N. Y., on the brief), for plaintiff-appellant.
Charles T. Beeching, Jr., Asst. U. S. Atty., New York City (S. Hazard Gillespie, Jr., U. S. Atty. for the Southern District of New York City, on the brief), for defendant-appellee.
Before MAGRUDER, MEDINA and FRIENDLY, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed on the opinion of Judge Noonan, filed March 12, 1959, 180 F.Supp. 171.